

 SCON 53 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 5325.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. CON. RES. 53IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Agreed toCONCURRENT RESOLUTIONDirecting the Clerk of the House of Representatives to make a correction in the enrollment of H.R.
 5325.That, in the enrollment of the bill H.R. 5325, the Clerk of the House of Representatives shall make the following correction to the title so as to read: “Making continuing appropriations for fiscal year 2017, and for other purposes.”.Secretary of the SenateClerk of the House of Representatives